                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                          March 25, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

KENNETH SCOTT,                           §
                                         §
        Plaintiff,                       §
VS.                                      §   CIVIL NO. 2:17-CV-382
                                         §
ISAAC KWABENA KWARTENG, et al,           §
                                         §
        Defendants.                      §

                                     ORDER

      Before the Court is the January 9, 2019 Memorandum and Recommendation
(“M&R”) of the Magistrate Judge to whom this case was referred, Dkt. No. 46, and
Defendants Philip Sifuentes’ (“Sifuentes”) Objection to the M&R, Dkt. No. 48. The
Court reviews objected-to portions of the Magistrate Judge’s proposed findings and
recommendations de novo. 28 U.S.C. §636(b)(1). After independently reviewing the
record and considering the applicable law, the Court ADOPTS the M&R, Dkt. No.
46; OVERRULES Sifuentes’ Objections, Dkt. No. 48; DENIES Sifuentes’ Motion to
Dismiss, Dkt. No. 15; DENIES Defendants Kwarteng and Lawson’s Motion to
Dismiss, Dkt. No. 17; and DISMISSES Plaintiff Kenneth Scott’s claims of medical
malpractice, theft and collusion as frivolous and/or for failure to state a claim
pursuant to 28 U.S.C. § 1915(e)(2)(B).


      SIGNED this 25th day of March 2019.



                                         ___________________________________
                                         Hilda Tagle
                                         Senior United States District Judge




1/1
